Title: Richard Cranch to Abigail Adams, 5 July 1786
From: Cranch, Richard
To: Adams, Abigail


     
      My dear Sister
      Boston July 5th: 1786
     
     Capt. Cushing having informed me that he shall sail tomorrow, I have requested him to take the Charge of a small Packquett containing a few Letters and News-Papers, which he has promised to deliver with his own Hands. You will see in the Papers an Account of the surprizing progress of Art, and effect of Industry, exhibited in the Completion of the Bridge across Charlestown Ferry, which was opened on the 17th. of June. I have enclosed a particular account of the Dimentions of this cellebrated Structure. This Bridge renders our communication with Cambridge much easier than formerly, and gives us the Happiness of more frequent Visits to our dear Boys at the University. Your Sister Cranch and I went over the Bridge to see them a few Days ago, and my Lucy visited them yesterday. Your Son John and my Billy live in Hollis-Hall, and have very pleasant Chambers, up two pair of Stairs, in the Entry next to Harvard-Hall. Master John’s Chamber is on the south side of the Entry next to Harvard, and commands a fine Prospect of Charlestown and Boston and the extensive Fields between. Master Billy’s Chamber is on the other side of the Entry fronting the Common and has a fine View of the Country towards Watertown. Master Charles has the corner Room next to Holden-Chapple on the lower Floor of the same Colledge. This little Fraternity with their Chums (who are also very clever) live in the greatest Harmony, and behave so as to do honour to the Families from whome they sprung. I have never heard of a single Blemish on either of their Characters since they entered the University. I wish you could look in upon them: I assure you they live with great “decency and regularity”; not Sharp and his Master more so.
     I saw your Hond: Mother Hall and your Bror. Adams and Children last Sunday, who are all well. Uncle Quincy is often affected with rhumatick Pains so that he seldom goes abroad. Uncle Smith is left a sincere Mourner for the Loss of our worthy Aunt, who died a few Days ago as you will see by the Papers. Cousin Isaac is appointed Chaplain to the Castle, which will give him a decent Living while he continues a Batchelor. Colonel Thaxter’s Family have lately met with a great Affliction in the Death of his Daughter Cushing who died in Child-bed about 48 Hours after the birth of her first Child. The Child is living.
     I am uncertain in what manner to present my Regards to your most amiable Daughter, whether to congratulate her as a Bride or not. If that happy Relation has taken place, I send her my warmest Congratulations, and best Wishes that every Blessing may be attendant on her and the worthy Partner of her Life. Please to give my kindest Respects to Brother Adams, and excuse this merely domestick Letter from your ever obliged and affectionate Brother
     
      Richard Cranch
     
     
      Cousin Tommy, and our Friends at Haverhill, were well a Day or two ago, when I heard from them.
      My dear Partner you will hear from by the inclosed Letters. We are all as well as usual.
     
     
     
      July 6th:
     
     Capt. Cushing not gone yet. I have enclosed a very good Election Sermon.
     